DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicant's election without traverse of Group I (Invention 1) and SEQ ID NO: 99 in the reply filed on 04/07/2022 is acknowledged.  Upon further consideration SEQ ID NO: 96 will also be examined with SEQ ID NO: 99.  Claim 41 and SEQ ID NOs: 83-95, 97, 98, and 100-127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 22-40 and 42 and SEQ ID NOs: 96 and 99 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claim 22-40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the phrase “recombinant yeast strain characterized by overexpression of at least one genes encoding fatty acid elongase” which renders the claim vague and indefinite since it is unclear if the recombinant yeast comprises genes encoding fatty acid elongases by recitation of “characterized by overexpression of at least one genes”.  Dependent claims 23-40 and 42 are also rejected because they do not correct the defect.  Amending the claims to recite a recombinant yeast strain overexpressing at least one gene encoding a fatty acid elongase
Claim 23 recites the phrase “preferably, the recombinant yeast strain further overexpresses a fatty acid elongase is goat fatty acid elongase 6 gELOVL6 gene” which renders the claim vague and indefinite since it is unclear if the recombinant yeast strain further overexpresses a fatty acid elongase.
Claim 29 recites the phrase “the gene encoding a glutathione disulfide reductase is preferably Yarrowia lipolytica ylGSR gene” which renders the claim vague and indefinite since it is unclear if the recombinant yeast strain comprises the Yarrowia lipolytica ylGSR gene.
Claim 40 recites the phase “Yaluvia lipolytica” which renders the claim vague and indefinite since it is unclear if the claim is actually limited to Yarrowia lipolytica as stated in the specification.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 22-40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of recombinant yeast strains characterized by overexpression of a genus of genes of any nucleotide sequence and structure encoding fatty acid elongases of any amino acid sequence and structure including mutants and variants thereof where the recombinant yeast strains are disclosed as producing nervonic acid.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of recombinant host cells and fatty acid elongases.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the recited enzymes, where overexpressing the encoding nucleic acids in any recombinant yeast strain results in the yeast strain producing increased amounts of nervonic acid compared to a wild type yeast strain.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of recombinant yeast strains characterized by overexpression of a genus of genes of any nucleotide sequence and structure encoding fatty acid elongases of any amino acid sequence and structure including mutants and variants thereof where the recombinant yeast strains are disclosed as producing nervonic acid.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 22, 24, 30, 32, 34, 36, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over US20130143282 (06/06/2013; reference of record) in view of US20070087420 (04/19/2007; PTO 892).

US20130143282 teaches a recombinant yeast including Yarrowia lipolytica which over expresses a gene encoding Yarrowia lipolytica SCD gene and methods of using the recombinant yeast for preparing microbial oil and nervonic acid where the gene encoding Yarrowia lipolytica SCD gene has the nucleotide sequence of SEQ ID NO: 84 of the instant application.  See entire publication and claims especially claims 1, 2, 5, 16, 18, 21, 27, 30-32, 44, 48, 53, 54, 96, 98, 104, and 105 and SEQ ID NO: 84.  The teachings of the reference differ from the claims in that the reference does not teach that the recombinant yeast overexpressing at least one gene encoding fatty acid elongase.

US20070087420 teaches the Mortierella alpin C16/18 fatty acid elongase enzyme that is able to catalyze the conversion of palmitate (16:0) to stearic acid (18:0), nucleic acid encoding said fatty acid elongase enzyme, and transformed host cell including Yarrowia lipolytica comprising the nucleic acid.  US20070087420 teaches methods of increasing microbial oil production, increasing carbon flux into the polyunsaturated fatty acid biosynthetic pathway and increasing the content of polyunsaturated fatty acids by over-expression of the C16/18 fatty acid elongase.  See entire publication and claims especially claims 1-12.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the recombinant Yarrowia lipolytica of US20130143282 with one, three, four, or more copies of the gene encoding fatty acid elongase enzyme of US20070087420.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have recombinant Yarrowia lipolytica that can be used in a process to produce products including microbial oil and nervonic acid.  It would have been obvious to down regulate the expression of peroxisome biogenesis factor 10 in the recombinant Yarrowia lipolytica recited in claim 38 as routine optimization and/or as desired in order to allow the recombinant Yarrowia lipolytica to produce increase amounts of microbial oil and nervonic acid.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because modifying yeast cells to express enzymes fatty acid elongase are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claim is allowed.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652